Notice of Pre-AIA  or AIA  Status
 
 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The claimed invention is directed to non-statutory subject matter.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 2-21 are generating a trade article document. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The steps that make up the abstract idea include the following:

storing a plurality of predefined content elements corresponding to the plurality of predefined trade-article layouts; and

receiving trade information in a first format, the trade information representing values of one or more trade-related para meters defining at least one trade with respect to at least one financial instrument

converting at least part of the trade information into a second format, comprising a customized electronic trade article corresponding to the trade, the processor configured to generate the customized

 



wherein at least one of the one or more content elements comprises one or more placeholders to present the one or more trade-related parameters.

generating the customized trade article comprising the one or more content elements by inserting the values of the one or more trade-related para meters into the one or more placeholders.

wherein the selected trade-article layout is to define one or more sections to include one or more respective content elements, based on the selected trade-article layout, access the storage to select and retrieve the one or more content elements from the plurality of predefined content elements in the storage.

  
In accordance with the USPTO's revised guidance, a claim will be considered "directed to" an abstract idea if (1) the claim recites subject matter falling within one of the following groupings of abstract ideas: (a) mathematical concepts; (b) certain methods of organizing human interactions, e.g., fundamental economic principles or practices, commercial or legal interactions; and ( c) mental processes, and (2) the claim does not integrate the abstract idea into a practical application. See Revised Guidance, 84 Fed. Reg. at 54--55.

1. Step 2A, Prong 1 (Alice Step 1)



As stated in the Revised Guidance, fundamental economic principles or practices (including hedging, insurant, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business
relations) are an example of organizing human activity. (Revised Guidance,
84 Fed. Reg. at 52.)

Here, the claims fall within the groupings of  commercial and legal interactions.

The claims are directed to subject matter whose steps taken individually or in combination are abstract in the ALICE Step 1 frame work as the steps collectively amount to a fundamental economic practice and organizing human activity. Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish, LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held thatsuch invocations of computers and networks that are not even arguably inventive are'insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.

2. Step 2A, Prong 2 (Alice Step 1)

 



The elements that go beyond the abstract idea is a computing device comprising a processor and a memory, the processor configured to receive trade information in a first format, the trade information representing values of one or more trade-related parameters defining at least one trade with respect to at least one financial instrument, the processor configured to automatically convert at least part of the trade information into an electronic file having a second format, the electronic file comprising a customized electronic trade article corresponding to the trade, the processor configured to generate the customized electronic trade article by combining the values of the one or more trade-related parameters with a selected trade-article layout from the plurality of predefined trade-article layouts stored in the storage. 

In sum, the abstract idea of claim 1 is carried out using various generic technological components to facilitate the preparation of the trade article document. 

The examiner finds no indication in the specification that the operations recited in the invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. That is, there is nothing in the specification tosupport thatthe limitations improve the functioning of the computer, make it operate more efficiently, or solve any technological problem



The next issue is whether the claim provides an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computerfor to implement the abstract idea require nothing more than the most basic functions of a computer. The specification indirectly indicates thatthe computer elements were well-understood, routine, and conventional components previously known to the industry by describing the elements at such a high level of generality and in a manner that indicates that they are sufficiently well-known.
 These computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses.

Considered as an ordered combination, the computer components of the method claim adds nothing that is not already present when the steps re considered separately. The sequences of routine steps are equally genericand conventional or otherwise held to be abstract. For example, the prior art US Patent Publication US 20030033240 demonstrates that computers are routinely programmed to convert XML into xHTML using stylesheets and returned to the client browser. The use of XSLT, while adding some overhead to each request, enables maintaining near-complete separation of form and content, resulting in tremendous flexibility in terms of user interface, allowing information about the deals, orders, and position risk can stay in HTML-agnostic format.

Moreover, US Patent 5812862 show the additional elements of the claimed invention. It shows  an interface between a computer and the human user of that computer, and more particularly to a 

As to the dependent claims considered as an ordered combination, claims 3-6, 10 further define the attributes  the limitations add nothing that is not already present when the steps are considered separately.  

As to claims 7-13 ..

where  the processor is configured to automatically determine, based on the trade information, whether the at least one trade comprises a structured trade comprising a plurality of financial instruments, and, based on determination that the at least one trade comprises the structured trade, to determine the one or more content elements based on a predefined structure scenario corresponding to the structured 

or wherein the processor is to automatically select a  content element to be included within the a section of the one or more sections based on at least one parameter selected from a group consisting of a number of the plurality of financial instruments 

or wherein the processor is to receive a plurality of strategy parameters defining strategy requirements with respect to one or more financial assets, to automatically determine at least one structured trade based on the strategy parameters, and to automatically generate the customized electronic trade article corresponding to the structured trade.



 or where the processor is to cause the computing device to provide to a user an indication of two or more of the plurality of predefined trade-article layouts, and to select the selected trade-article layout from the two or more trade-article layouts according to a selection from the user.

 or wherein the processor is to, based on the input from the user, perform at least one operation selected from the group consisting of rearranging a layout of the plurality of sections, formatting one or more of the sections, and modifying the content of one or more of the sections,

each of these  steps of retrieving and selecting of a conventional programed processor. 

Response to Arguments

  The applicant argues that under their broadest reasonable interpretation  the claims are not  directed to the specific methods of fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships between people (including social activities, teaching, and following rules of instructions.  For the reasons stated  the examiner disagrees.

The applicant argues that independent claims 2 and 15 are directed to the practical application of storing in a storage a plurality of predefined trade-article layouts, and a plurality of predefined content elements corresponding to a plurality of predefined trade scenarios, a trade scenario of the plurality of 

The examiner has considered these arguments but consistent with PTAB decisions, as as there is  no technical reasoning or factual support for the assertion that the claimed invention includes a
 database structures and/or data handling mechanisms that provide an advancement in technology, the arguments are not persuasive. 

Double Patenting

Claims 2-21 were are rejected on the ground of non-statutory double patenting as allegedly being unpatentable over claim 1 of US Patent 8370234.

No arguments have been presented.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3693